DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 10/27/2022.
Claims 1-20 are pending. Claims 1, 17 and 19 are the base independent claims.
Claims 1, 3, 17 and 19 are amended.

Response to Arguments/Amendment
Regarding claim 1, Applicant files arguments with respect to the amendment.
--In response, new grounds of rejection are made by the combination of Allen, Singh and Cheever based on the amended claim limitations.  Upon further consideration, Singh applies to a portion of the independent claims due to the amendment has changed the scope of this portion.  The rest of the arguments have been fully considered but are moot because the arguments do not apply to the new reference being used in the current rejection.
Regarding claims 17 and 19, because the patent scopes of the limitations in the independent claims are the same as in claim 1, therefore the claims are rejected based on the same reason given to claim 1 mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2010/0169471) in view of Singh et al (US 10,050,855) and further in view of Cheever et al (US 2007/0116019).
Regarding claims 1, 17 and 19, Allen discloses a method, a related computer-readable storage medium and a system including a processor to perform the method (par 33) comprising:
selecting a compute instance (fig. 24 & par 138; e.g. CE1, a member of VPN 510), from an overlay network residing on a substrate network (par 146; it should be noted that 2547 BGP VPNs are an overlay on an LDP MPLS network);
identifying a plurality of Network Virtualization Devices (“NVD”) for association with the compute instance (par 138; in one example, PE 504 instantiates virtual entities known as VRFs 508 to communicate with each CE);
creating a loopback interface on each of the NVDs (par 140; in the example, PE 504 constructs two knowledge digests per VRF 508. The current knowledge digest 510 corresponds to the current set of information advertised for the VRF 508… to create distinct routes to a common IP address; the VRF loopback address, and may include the VRF forwarding table entries), each of the loopback interfaces comprising a shared Internet Protocol (“IP”) address (par 140; it is understood, each knowledge digest of the VRF 508 for the VPN configures a common IP address), wherein the IP address is in the substrate layer (par 35; i.e. in one of the different layers).
Although Allen discloses creating a loopback interface on each of the VRFs, Allen does not explicitly disclose: 
each of the loopback interfaces comprising a shared Internet Protocol (“IP”) address uniquely identifying the compute instance;
prepopulating a table in each of the NVDs, the table linking the shared IP address to the compute instance (emphasis added).
However, Singh discloses:
each of the loopback interfaces comprising a shared Internet Protocol (“IP”) address uniquely identifying the compute instance (fig. 1A, col. 3, lines 40-50; e.g. identifying multi-homed client Z as being dual-homed to MC-LAG peer 1 and MC-LAG peer 2, the MC-LAG may identify a shared network address to be used in association with multi-homed client Z only; thus this exemplary shared loopback address A of peer 1 and peer 2 is uniquely associated with client Z or MH-Z); 
prepopulating a table in each of the NVDs (fig. 1A; e.g. table 115 and table 120), the table linking the shared IP address to the compute instance (col. 3, lines 60-65; i.e. MC-LAG may configure a first tunnel endpoint address of MC-LAG peer 1 associated with HM-Z, with the shared network address).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Singh with the electronic system of Allen. One is motivated as such to improve tunnel liveness session (Singh, col. 3, line 13).
Although the combination discloses linking a shared IP address in a routing table to a compute instance, the combination does not explicitly disclose:
each of the plurality of NVDs advertising a unique route to the compute instance via the shared IP address.
However, Cheever discloses:
each of the plurality of NVDs advertising a unique route to the compute instance via the shared IP address (fig. 3 & par 30-31; Active Home Agent #1314 advertises its IP Pool and loopback interface routes into the BGP router; This allows Home Agent #2316 to advertise its IP Pool and loopback routes to the BGP router; also see par 28, thus when the Home Agent is active it provides a unique route to the network device via a common loopback address).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Cheever with the electronic system of Allen and Singh. One is motivated as such to initialize an active state (Cheever, par 8).

Claims 2-4 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2010/0169471) in view of Singh et al (US 10,050,855), in view of Cheever et al (US 2007/0116019) and in view of Bickhart et al (US 2019/0305988).
Regarding claim 2, Singh further discloses:
wherein creating the loopback interface on each of the NVDs comprises: determining the shared IP address; and applying the shared IP address to each of the loopback interfaces (col. 10, lines 55-67; a shared network address is identified and configured for each MC-LAG peer).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Singh with the electronic system of Allen. One is motivated as such to improve tunnel liveness session (Singh, col. 3, line 13).

Regarding claim 3, the combination discloses the subject matter of claim 1, except:
wherein the table comprises an ARP table.
However, Bickhart discloses:
wherein the table comprises an ARP table (par 63; the PEs rely on control-plane learning on the access (e.g., using ARP)).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Bickhart with the electronic system of Allen, Singh and Cheever. One is motivated because ARP traffic will be hashed to a single link in the LAG. (Bickhart, par 29).

Regarding claim 4, the combination discloses the subject matter of claim 1, except:
wherein the table is prepopulated by the control plane of the overlay network.
Bickhart discloses:
wherein the table is prepopulated by the control plane of the overlay network (par 20; e.g. PE is populated with all the MAC destination addresses known to the control plane).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Bickhart with the electronic system of Allen, Singh and Cheever. One is motivated, e.g., to update the path attribute in order to advertise feasible routes (Bickhart, par 29).

Regarding claim 13, the combination discloses the subject matter of claim 1, without explicitly discloses:
enabling a plurality of the unique routes for active-active configuration.
However, Bickhart discloses:
In par 61, In other multihomed implementations, all of the local PEs (330a and 330b) are active simultaneously (referred to as "all active," or "active-active"). Such implementations are useful for load balancing network traffic. Also see par 29.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Bickhart with the electronic system of Allen, Singh and Cheever. One is motivated, e.g., to update the path attribute in order to advertise feasible routes (Bickhart, par 29).

Regarding claim 14, Bickhart further discloses:
enabling a plurality of the unique routes for active-active configuration and designating at least one of the unique routes as a standby route.
In par 60, If the active PE fails (or if the link to (or an interface of the link to the active PE) fails), the standby PE (e.g., PE2 330b) becomes active. Also see par 29.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Bickhart with the electronic system of Allen, Singh and Cheever. One is motivated, e.g., to update the path attribute in order to advertise feasible routes (Bickhart, par 29).

Regarding claim 15, Singh further discloses:
receiving data at a device in the substrate network, the data designated for sending to the compute instance (col. 6, lines 15-20; Multi-homed client 210 may include a device capable of sending and/or receiving VXLAN traffic to and/or from two or more MC-LAG peers 215 of MC-LAG 220);
identifying multiple paths to the compute instance in an underlay forwarding table of the device in the substrate network (col. 3, lines 45-50; based on identifying multi-homed client Z as being dual-homed to MC-LAG peer 1 and MC-LAG peer 2, the MC-LAG may identify a shared network), wherein a first one of the multiple paths includes a first one of the unique routes (col. 3, lines 60-65; based on identifying the shared network address, the MC-LAG may configure a first tunnel endpoint address of MC-LAG peer 1) and a second one of the multiple paths includes a second one of the unique routes (col. 4, lines 10-15; the MC-LAG may configure a first tunnel endpoint address of MC-LAG peer 2); and
sending the data to the compute instance via one of the multiple paths (col. 12, lines 10-25; edge device 225 may receive VXLAN tunnel traffic and based on the shared network address, provide the tunnel traffic to any of the multiple MC-LAG peers 215).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Singh with the electronic system of Allen. One is motivated as such to improve tunnel liveness session (Singh, col. 3, line 13).

Regarding claim 16, Singh further discloses:
selecting one of the multiple paths by equal-cost multi-path routing (col. 12, lines 10-15; via an equal-cost multi-path link).

Allowable Subject Matter
Claims 5-12, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/           Primary Examiner, Art Unit 3619